              Case 2:17-cr-00203-JCC Document 323 Filed 09/21/20 Page 1 of 3




                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   UNITED STATES OF AMERICA,                                CASE NO. CR17-0203-JCC
10                             Plaintiff,                     ORDER
11          v.

12   DARRYL KILGORE,

13                             Defendant.
14

15          This matter comes before the Court on Defendant Darryl Kilgore’s motions to compel
16   (Dkt. No. 309) and seal (Dkt. No. 307) and the parties’ motions to file overlength briefs (Dkt.
17   Nos. 308, 315). Having thoroughly considered the parties’ briefing and the relevant record, the
18   Court hereby DENIES Kilgore’s motion to compel (Dkt. No. 309) and GRANTS the remaining
19   motions (Dkt. Nos. 307, 308, 315) for the reasons explained herein.
20          Kilgore is charged by indictment with various counts of bank fraud, aggravated identity
21   theft, and money laundering. (Dkt. No. 48.) The Government alleges that Kilgore funded the
22   purchase of residential real estate by traveling the country, working with co-defendants to steal
23   wallets, and then using the victims’ credit cards to withdraw funds from the victims’ accounts.
24   (Dkt. No. 316 at 3.) The Court set forth more detailed allegations in this matter in a previous
25   order (Dkt. No. 314) and will not repeat them here.
26          Kilgore moves to compel the Government to produce Brady material and other


     ORDER
     CR17-0203-JCC
     PAGE - 1
              Case 2:17-cr-00203-JCC Document 323 Filed 09/21/20 Page 2 of 3




 1   documents consistent with Federal Rule of Criminal Procedure 16(a)(1)(E). (Dkt. No. 309.)

 2   Kilgore originally sought an order requiring the Government to provide Kilgore with certain

 3   information contained in the files of local police jurisdictions. (Dkt. No. 309-2 at 1–2.)

 4   Following the Government’s assertion that it already provided the information in its possession,

 5   Kilgore modified his request to limit its scope to information the Government obtained from the

 6   files of local police jurisdictions. (Dkt. No. 321 at 1.)

 7           Upon a defendant’s request, the Government must provide access to items that are

 8   “material to preparing [a] defense.” Fed. R. Crim. P. 16(a)(1)(E)(i); see also W.D. Wash. Local
 9   Crim. R. 16(a)(2). Information is material if it is helpful to the defendant in preparing a defense.
10   United States v. Santiago, 46 F.3d 885, 893 (9th Cir. 1995). The Government’s failure to provide
11   a defendant with access to material exculpatory evidence upon request “violates due process
12   where the evidence is material either to guilt or to punishment.” Brady v. Maryland, 373 U.S. 83,
13   87 (1963). However, the Government is only required to disclose information to the defense “[i]f
14   [the] federal prosecutor has knowledge of and access to exculpatory information as defined in
15   Brady.” United States v. Bryan, 868 F.2d 1032, 1037 (9th Cir. 1989). See also United States v.
16   Beers, 189 F.3d 1297, 1304 (10th Cir. 1999) (“The prosecution must only reveal information that
17   it had in its possession or knowledge—whether actual or constructive.”).
18           The Government asserts that it has complied with the Federal Rules of Criminal

19   Procedure and Brady in its disclosure of material exculpatory evidence. (See Dkt. No. 316.)

20   Specifically, the Government indicates that it already produced 35,000 pages of discovery within

21   weeks of Kilgore’s July 2017 arrest; this and subsequent production represent all information

22   provided by local police authorities in this matter within the Government’s possession. (Id. at 8.)

23   The Government further indicates that it lacks knowledge of and access to any additional

24   information that Kilgore may seek from local law enforcement. (Id. at 4.) Absent evidence to the

25   contrary, and Kilgore provides none, the Court accepts the Government’s seemingly good-faith

26   averment. See United States v. Bonds, 2014 WL 4804500, slip op. at 3 (W.D. Wash. 2014), aff’d,


     ORDER
     CR17-0203-JCC
     PAGE - 2
              Case 2:17-cr-00203-JCC Document 323 Filed 09/21/20 Page 3 of 3




 1   679 F. App’x 635 (9th Cir. 2017) (citing United States v. Deerfield Specialty Papers, Inc., 501 F.

 2   Supp. 796, 819 (E.D. Pa. 1980)). In light of the Government’s assertions, and Kilgore’s

 3   modification to his request, this matter is moot.

 4          For the foregoing reasons, Defendant’s motion to compel (Dkt. No. 309) is DENIED.

 5   The parties’ motions to file overlength briefs (Dkt. Nos. 308, 315) are GRANTED, as is

 6   Kilgore’s motion to seal (Dkt. No. 307).

 7          DATED this 21st day of September 2020.

 8
 9

10

11

12

13
                                                         A
                                                         John C. Coughenour
14                                                       UNITED STATES DISTRICT JUDGE
15

16

17

18

19

20

21

22

23

24

25

26


     ORDER
     CR17-0203-JCC
     PAGE - 3
